By Judge Robert W. Wooldridge, Jr.
This matter comes before me on the plaintiffs’ Motion to Overrule defendant INOVA Health Care Services d/b/a Fairfax Hospital’s demurrer to the claim against it in the Motion for Judgment for punitive damages. For the reasons stated below, the motion to overrule the demurrer is granted, and the demurrer is overruled.
In pertinent part, plaintiffs as personal representatives of the estate of Erin Zukor, deceased, allege that on or about December 25, 1996, Erin was admitted to the emergency room at Fairfax Hospital having earlier that day attempted suicide; that on the same date she was admitted to the psychiatric unit of Fairfax Hospital under what was described by the hospital as a “violence protocol,” indicating potential for her to do harm to herself; that while she was a patient at the hospital, agents of the hospital determined that Erin was “unable to contract for safety,” a notation (presumably in the hospital records) indicating that she was unable to control her actions and required protection from harm; that Erin was discharged from Fairfax Hospital on December 27, 1996, on the order of the hospital’s agent; that at the time she was discharged, the hospital knew or was charged with knowledge that Erin was in a poor mental state and was a danger to herself; and that the hospital breached the standard of care owed to Erin in a variety of ways. The motion for judgment further alleges that the hospital’s conduct was so willful, wanton, and reckless as to evince a conscious disregard for the safety of others.
*26Assuming (as I must) these allegations to be true for purposes of a demurrer, I find that at this stage, plaintiffs’ allegations are sufficient to sustain a claim for punitive damages.